Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190146763 A1 Gould; Joel (hereinafter Gould).
Regarding claim 15, Gould teaches A system, comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to: receive records of activity within a stream-processing system over a set of event streams (Gould [0002] The present description relates to computer-implemented methods, data processing systems and machine-readable hardware storage devices for generating key-specific logs from execution of executable logic that is currently applied to one or wherein each event stream in the set of event streams contains events related to a corresponding job in the stream-processing system; (Gould [0128] Environment 100 includes audit file processor module 114, which includes a graph that processes raw information (i.e., audit files stored in database 112) and re-formats the raw information into a format for an ICFF. In this example, database 112 transmits the audit files to audit file processor module 114 for re-formatting. In turn, audit file processor module 114 transmits the re-formatted files to database 116, which writes a re-formatted file into an ICFF record 116a; indexed (in index 116) by one or more key fields (e.g., subject ID) and consolidated by time (e.g., hourly or daily). In this example, ICFF record 116a references (e.g., via a pointer or another referencing data structure) block of data 116c. In this example, while portions of the raw information are reformatted for ICFF record 116a (which is then indexed in index 116b) other portions of the raw information are stored in block of data[0131] In some examples, database 116 includes a relational database, rather than an ICFF, as the index data in the records under a set of keys comprising a first key related to jobs in the stream-processing system (Gould [0128] Environment 100 includes audit file processor module 114, which includes a graph that processes raw information (i.e., audit files stored in database 112) and re-formats the raw information into a format for an ICFF. In this example, database 112 transmits the audit files to audit file processor module 114 for re-formatting. In turn, audit file processor module 114 transmits the re-formatted files to database 116, which writes a re-formatted file into an ICFF record 116a; indexed (in index 116) by one or more key fields (e.g., subject ID) and consolidated by time (e.g., hourly or daily). In this example, ICFF record 116a references (e.g., via a pointer or another referencing data structure) block of data 116c. In this example, while portions of the raw information are reformatted for ICFF record 116a (which is then indexed in index 116b) other portions of the raw information are stored in block of data[0131] In some examples, database 116 includes a relational database, rather than an ICFF, as the goal of implementation of database 116 is to be able to query for sequences of events. To do so, the system transforms the stream of audit records into one or more records (e.g., ICFF records). Each record includes one or more indexable/searchable key fields and a collection of data representing a remainder of and a second key related to errors in the stream-processing system; (Gould [0138] Event engine 102 creates multiple different types of audit records to store in an ICFF in database 116. The below Table 1 specifies the different types of audit records, with their corresponding fields. Some of the below audit record types are optional depending on the level of logging. In this example, an ICFF stores a list of fields, corresponding the fields shown in the below Table 1, e.g., for use in generating the key fields of the ICFF record--as described above. Values for fields that are italicized in the below Table 1 are not generated by the event engine 102...When the event engine reads either a shared variable subject.sub.--id, or a chart instance variable. instance.sub.--id, variable_name, variable_value Monitoring timestamp, P Each monitoring point (which are associated with point subject.sub.--id, * links) has a condition and an expression. The event instance.sub.--id, engine generates an audit record only when the point_name, condition is true and computes the expression and point_value records the resulting value. Error dispatch timestamp, + This audit record type indicates that an error subject.sub.--id, occurred while executing the chart. instance.sub.--id, error_message, not_handled [144] The core set of audit records tracks event engine inputs (events and alarms), outputs (actions), errors and chart and wait block activity. [0176] In this example, metrics database 120 can be queried for metrics that are indicative of a state of event engine 102--such as a total number of events processed by the event engine 102 (e.g., based on the event seen audit records), a number of events that resulted in an error (e.g., based on the error dispatch audit records) )					and output the indexed data for use in analyzing the execution of the stream-processing system (Gould [FIG.4] shows the system with the output abilities of the indexed [134]  Environment 100 also includes batch graph module 122 that is run "as needed" to compute metrics (such as one or more states prevailing in system 100) for display, e.g., in user interface 124. In this example, batch graph module 122 accesses metrics from metrics database 120 and/or from database 116 and processes those accessed metrics for display in user interface 124. In this example, the graph generated or executed by batch graph module 118 has no persistent state and a metric state is persisted in metrics database 120. As such, match graph module 120 queries metrics database 120 for metrics for display in user interface 122. In an example, various types of user interfaces are displayed, including, e.g., a dynamic display of metrics, reports on metrics and an investigation interface, each of which are described below: ... [135-136] further elaborate on the user interface for outputting the data)
Regarding claim 19, Gould teaches The system of claim 15, wherein the records of activity comprise at least one of: a job name; a job identifier (ID); a container name; a container ID; a source version; a host name; a timestamp; an offset; and an error. ( Gould [0132] In some examples, a level of granularity of a record is one event for one subscriber (e.g., user) for one chart. As such, the system described herein extracts (e.g., from audit files in database 112) a sequence of audit records that corresponds to one event for one subscriber for one chart. This example, the events occur sequentially. Additionally, the audit records for each event are stored sequentially in database 112 (e.g., in a file in database 112). Using 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,3,10,11,13,14, 16 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Gould in view of US 20100046393 A1; Knapp; Stephen et al. (hereinafter Knapp) and US 20140067772 A1; Sabbouh; Marwan et al. (hereinafter Sabbouh).
Regarding claim 1, Gould teaches a method, comprising: receiving, by one or more computer systems, records of activity within a stream-processing system over a set of event streams; (Gould [0002] The present description relates to computer-implemented methods, data processing systems and machine-readable hardware storage devices for generating key-specific logs from execution of executable logic that is currently applied to one or more keyed data items in a stream of data items, e.g., data items coming in via a network connection from networked applications. [0003] A log records either events that occur in an operating system or other software runs, or messages between different users of a communication software. [0022] the method further includes: generating a stream of log records documenting paths taken through the chart; transforming the generated log records; and storing the transformed log records in a relational database or in an index compressed flat file including batching log records together at a specified granularity. [0125-131 & 138] further elaborate on the systems stream of data, events and corresponding records)									indexing, by the one or more computer systems, data in the records under a set of keys comprising a first key related to jobs in the stream- processing system (Gould [0128] Environment 100 includes audit file processor module 114, which includes a graph that processes raw information (i.e., audit files stored in database 112) and re-formats the raw information into a format for an ICFF. In this example, database 112 transmits the audit files to audit file processor module 114 for re-formatting. In turn, audit file processor module 114 transmits the re-formatted files to database 116, which writes a re-formatted file into an ICFF record 116a; and a second key related to errors in the stream-processing system (Gould [0138] Event engine 102 creates multiple different types of audit records to store in an ICFF in database 116. The below Table 1 specifies the different types of audit records, with their corresponding fields. Some of the below audit record types are optional depending on the level of logging. In this example, an ICFF stores a list of fields, corresponding the fields shown in the below Table 1, e.g., for use in generating the key fields of the ICFF record--as described above. Values for fields that are italicized in the below Table 1 are not generated by the event engine 102...When the event engine reads either a shared variable subject.sub.--id, or a chart instance variable. instance.sub.--id, variable_name, variable_value Monitoring timestamp, P Each monitoring point (which are associated with point subject.sub.--id, * links) has a condition and an expression. The event instance.sub.--id, engine storing, in the indexed data, a mapping of the first key value to fields that comprise an … timestamp that is set to a first timestamp in the first record; (Gould  [0129] In some example, the audit records and/or audit files are reformatted for the ICFF by batching audit records together at a specified granularity (e.g., one event for one subscriber for one chart), computing key fields that will be stored on an ICFF record (e.g., fields for event type, subscriber ID, timestamp, chart instance ID, etc.) and then grouping the remaining audit records together in a collection, as follows: [132] the audit records for each event are stored sequentially in database 112 (e.g., in a file in database 112). Using the extracted audit records, the system generates a record that has a multiple key fields, e.g., including, an event type field, a subscriber ID field, a timestamp field, a chart instance ID field, and so forth. In some example, a first audit record in the sequence includes values for these multiple key fields. The system uses these included values in generating the new record. and outputting the indexed data for use in analyzing the execution of the stream-processing system. (Gould [FIG.4] shows the system with the output abilities of the indexed [134]  Environment 100 also includes batch graph module 122 that is run "as needed" to compute metrics (such as one or more states prevailing in system 100) for display, e.g., in user interface 124. In this example, batch graph module 122 accesses metrics from metrics database 120 and/or from database 116 and processes those accessed metrics for display in user interface 124. In this example, the graph generated or executed by batch graph module 118 has no persistent state and a metric state is persisted in metrics database 120. As such, match graph module 120 queries metrics database 120 for metrics for display wherein indexing the data in the records comprises: when a first record received over the set of event streams produces a first key value in the set of keys that is not found in the indexed data, (Sabbouh [0099] In an instance in which there is a data conflict between the master storage 92 and the text index 93, the index manager 72 may use the metadata associated with a service key or user key of the master storage 93 to recover the metadata missing from the text index 93 and may rewrite the metadata (e.g., the missing metadata) to the text index 93, as described more fully below. To detect whether there is a data discrepancy between the master storage 92 and the text index 93, the index manager 72 may analyze the metadata in the text index 93 and the metadata that is available in the service key or user key of the master storage 92. In an instance in which, the index manager 72 determines that the service key or user key stored in the master storage 92 has metadata that is not in the text index 93, the index manager 72 may rewrite the metadata (e.g., version information (e.g., a version number), timestamp information (e.g., a creation date, a creation time), an author or originator of a document(s), etc.) associated with the service key or user key again  for each subsequent record received over the set of event streams that produces a second key value that is identical to the first key value, setting a latest timestamp in the fields to a second timestamp in the subsequent record; (Knapp [0063] If the first cache entry is not empty, headercap 202 determines 254 if the current packet's CRC matches the first cache entry's CRC. If it matches, then the current packet header is considered to be of like-kind to the packet header(s) represented by this cache entry, so the counter is incremented 256, the length is increased by the size of the packet header, and the latest packet header timestamp is updated with the timestamp of the current packet header. Before this happens, the packet counter is checked 258 for an overflow condition. If incrementing the counter would cause an overflow, the cache entry is written 260 to disk, the count and length are set to 0, the first packet header timestamp is set, and the IP packet length is set. Average packet lengths of up to 65537 are supported in this implementation, so no check is required for packet length overflows, thereby saving approximately one CPU cycle per packet.   [0067] The cache is used to count like-kind packets. Since each packet is associated with a count, total length, and multiple timestamps, a side channel was required to convey this information for each packet header in the pcap file. Headercap stores these values in the data portion of the packet. Specifically, the count, length, and first packet timestamp are stored in the data portion. The latest IP packet timestamp is stored in the field of the pcap data structure that records the time the IP packet was seen on the wire [0130] determine the sites subscribing to the group, a first and last time stamp observed for these packets within the desired time interval, and a total 
Corresponding product claim 20 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions ( Gould [0095,187-193] show the computer readable medium capable of reading and executing instructions )
Regarding claim 2, the combination of Gould, Sabbouh, and Knapp teach The method of claim 1, wherein indexing the data in the records under the set of keys further comprises: generating a value of the first key based on a job identifier (ID) of a job in the stream-processing system and an instance ID of an instance of the job. (Gould [0132] In some examples, a level of granularity of a record is one event for one subscriber (e.g., user) for one chart. As such, the system described herein extracts (e.g., from audit files in database 112) a sequence of audit records that corresponds to one event for one subscriber for one chart. This example, the events occur sequentially. Additionally, the audit records for each event are stored sequentially in database 112 (e.g., in a file in database 112). Using the extracted audit records, the system generates a record that has a multiple key fields, e.g., including, an event type field, a subscriber ID field, a timestamp field, a chart instance ID field, and so forth. In some example, a first audit record in the sequence includes values for these multiple key fields. The system uses these included values in generating the new record. Additionally, the system constructs a block of data corresponding to remaining audit records for that sequence. The system stores that block of data as collection of data (e.g., as a Binary Large OBject 
Regarding claim 3, the combination of Gould, Sabbouh, and Knapp teach The method of claim 2, wherein indexing the data in the records under the set of keys further comprises: mapping the value of the first key to the earliest timestamp, the latest timestamp, a health metric for the job, container IDs for containers associated with the job, and job attributes of the job. (Gould [0108] Referring to FIG. 2E, diagram 29e illustrates a starting state of flowchart 32 in which an audit record is generated upon execution of start node 32a. In particular, start node 32a represents a data processing component that is configured to generate audit record 32i, e.g., when flowchart 32 is in a state in which start node 32a is being executed--as shown in this example. Generally, an audit record (or also called "log record") includes a data item (e.g., a structured item of data) that specifies a node that is traversed (and/or a data processing component that is executed) in processing a data record or an event and one or more attributes of processing the data record or event...[0129-0130 & 0138-0142] further elaborate on the job/subject IDs and event types and corresponding timestamps  [0176] In this example, metrics database 120 can be queried for metrics that are indicative of a state of event engine 102--such as a total number of events processed by the event engine 102 (e.g., based on the event seen audit records), a number of events that resulted in an error (e.g., based on the error dispatch audit records), a number of events that 
Regarding claim 10, the combination of Gould, Sabbouh, and Knapp teach The method of claim 1, wherein indexing the data in the records under the set of keys further comprises: generating a value of a third key in the set of keys based on a container ID of a container in the stream-processing system; ( Gould [0132] In some examples, a level of granularity of a record is one event for one subscriber (e.g., user) for one chart. As such, the system described herein extracts (e.g., from audit files in database 112) a sequence of audit records that corresponds to one event for one subscriber for one chart. This example, the events occur sequentially. Additionally, the audit records for each event are stored sequentially in database 112 (e.g., in a file in database 112). Using the extracted audit records, the sytem generates a record that has a multiple key fields, e.g., including, an event type field, a subscriber ID field, a timestamp field, a chart instance ID field, and so forth. In some example, a first audit record in the sequence includes values for these multiple key fields. The system uses these included values in generating the new record.[0186] In this example, the system generates ICFF and mapping the value of the third key to the earliest timestamp, the latest timestamp, a health metric, and task attributes of tasks in the container. (Gould [0108] Referring to FIG. 2E, diagram 29e illustrates a starting state of flowchart 32 in which an audit record is generated upon execution of start node 32a. In particular, 
Regarding claim 11, the combination of Gould, Sabbouh, and Knapp teach The method of claim 1, wherein indexing the data in the records under the set of keys further comprises: delete a subset of the indexed data with a value of the latest timestamp that is older than a threshold. (Knapp [0105] Normal traffic database entries that were added to the database more than a specified time interval ago are removed 416. In one embodiment, the predetermined period of time is at least six weeks. The removing 416 step is also part of the dynamic re-baselining step of the process. Network behaviors change over time, therefore removing the data older than a predetermined time limit allows for new average values to be automatically formed. )
Regarding claim 13, the combination of Gould, Sabbouh, and Knapp teach The method of claim 1, wherein outputting the indexed data comprises: displaying, in a user interface, an attribute associated with the set of keys and one or more errors associated with the attribute. (Sabbouh  [0090] FIG. 5A shows a failure as a result of the publish UUID by user analytics. In particular, FIG. 5A shows a failure after operation 415 in which the version number was updated by n=m+1. Since the index manager 72 does not store any new information before the failure occurs, the index manager 72 may provide a timeout error to a display (e.g., display 85) that may be viewed by a user [0091] FIG. 5B shows a failure as after the service/user key is updated with the new metadata in operation 420. The example in FIG. 5B shows that while the version was incremented successfully as the value of the [service-name] key, the actual asset entry was not stored successfully in the master storage 92. In this regard, the index manager 72 may provide an indication of a timeout error to a display (e.g., display 85) to enable the user (e.g., a user named "Analytics") view the timeout error [0110] the index manager 72 may generate an indication (e.g., a visible indication) of an error and may provide the indication of the 
Regarding claim 14, the combination of Gould, Sabbouh, and Knapp teach The method of claim 1, wherein each event stream in the set of event streams contains events related to a corresponding job in the stream- processing system.
Regarding claim 16, Gould teaches The system of claim 15, wherein indexing the data in the records comprises: when a first record received over the set of event streams produces a first key value in the set of keys… storing, in the indexed data, a mapping of the key value to fields that comprise an … timestamp that is set to a first timestamp in the first record; (Gould  [0129] In some example, the audit records and/or audit files are reformatted for the ICFF by batching audit records together at a specified granularity (e.g., one event for one subscriber for one chart), computing key fields that will be stored on an ICFF record (e.g., fields for event type, subscriber ID, timestamp, chart instance ID, etc.) and then grouping the remaining audit records together in a collection, as follows: [132] the audit records for each event are stored sequentially in database 112 (e.g., in a file in database 112). Using the extracted audit records, the system generates a record that has a multiple key fields, e.g., including, an event type field, a subscriber ID field, a timestamp field, a chart instance ID field, and so forth. In some example, a first audit record in the sequence includes values for these multiple key fields. The system uses these included values in generating the new record. Additionally, the system constructs a block of data corresponding to remaining audit records for that sequence. The system stores that block of data as collection of data [0140] In an example, the system detects an occurrence of an event for a subject (e.g., a user or a subscriber) for a chart. As such, event engine 102 generates an "event seen" audit record, then an "event dispatch" audit record and then a "block exit--event" audit record. From these audit records, the system (e.g., audit file processor module 114) obtains values for the following fields : event type, timestamp, and instance_i. In this helps teach a first key value in the set of keys that is not found in the indexed data (Sabbouh [0099] In an instance in which there is a data conflict between the master storage 92 and the text index 93, the index manager 72 may use the metadata associated with a service key or user key of the master storage 93 to recover the metadata missing from the text index 93 and may rewrite the metadata (e.g., the missing metadata) to the text index 93, as described more fully below. To detect whether there is a data discrepancy between the master storage 92 and the text index 93, the index manager 72 may analyze the metadata in the text index 93 and the metadata that is available in the service key or user key of the master storage 92. In an instance in which, the index manager 72 determines that the service key or user key stored in the master storage 92 has metadata that is not in the text index 93, the index manager 72 may rewrite the metadata (e.g., version information (e.g., a version number), timestamp information (e.g., a creation date, a creation time), an author or originator of a document(s), etc.) associated with the service key or user key again to the text index 93 )						Therefore, it would have been obvious to one of ordinary skill in the art before the earliest timestamp; and for each subsequent record received over the set of event streams that produces a second key value that is identical to the first key value, setting a latest timestamp in the fields to a second timestamp in the subsequent record (Knapp [0063] If the first cache entry is not empty, headercap 202 determines 254 if the current packet's CRC matches the first cache entry's CRC. If it matches, then the current packet header is considered to be of like-kind to the packet header(s) represented by this cache entry, so the counter is incremented 256, the length is increased by the size of the packet header, and the latest packet header timestamp is updated with the timestamp of the current packet header. Before this happens, the packet counter is checked 258 for an overflow condition. If incrementing the counter would cause an overflow, the cache entry is written 260 to disk, the count and length are set to 0, the first packet header timestamp is set, and the IP packet length is set. Average packet lengths of up to 65537 are supported in this implementation, so no check is required for packet length overflows, thereby saving approximately one CPU cycle per packet.   [0067] The cache is used to count like-kind packets. Since each packet is associated with a count, total length, and multiple timestamps, a side channel was required to convey this information for each packet header in the pcap file. Headercap stores these values in the data portion of the packet. Specifically, the count, length, and first packet timestamp are stored in the data portion. The latest IP packet timestamp is stored in the field of the pcap data structure that records the time the IP packet was seen on the wire [0130] determine the sites subscribing to the group, a first and last time stamp observed for these packets within the desired time interval, and a total number of bytes represented by this header to determine bandwidth used  [FIG.7 & FIG. 13] further elaborate and show a visual of the records 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gould in view of Sabbouh, Knapp and US 20190222419 A1; ADAMS; Neil Patrick et al. (hereinafter Adam)
Regarding claim 4, the combination of Gould, Sabbouh, and Knapp teach The method of claim 2, wherein indexing the data in the records under the set of keys further comprises: generating the value of the first key … associated with the instance of the job. ( Gould [0132] In some examples, a level of granularity of a record is one event for one subscriber (e.g., user) for one chart. As such, the system described herein extracts (e.g., from audit files in database 112) a sequence of audit records that corresponds to one event for one subscriber for one chart. This example, the events occur sequentially. Additionally, the audit records for each event are stored sequentially in database 112 (e.g., in a file in database 112). Using the extracted audit records, the sytem generates a record that has a multiple key fields, e.g., including, an event type field, a subscriber ID field, a timestamp field, a chart instance ID field, and so forth. In some example, a first audit record in the sequence includes values for these multiple key fields. The system uses these included values in generating the new record.[0186] In this example, the system generates ICFF record 348 that include the keys fields, e.g., from audit records 322, 324. The contents of audit records 326, 328, 330, 332, 334, 336, 338, 340, 342, 344, 362, 364 and the contents of audit records 322, 324 that are not included in ICFF record 348 are included in data block 350. The system stores ICFF record 348 and data block 350 in database 346. In this example, database 346 stores index 352 and ICFF record 348 is indexed in index 352 by the following fields ...) --- (Sabbouh based on a number of attempts (Adam [0110] After incrementing the attempt count, at 924, a determination is made in an example, at 926, as to whether the allowable attempt count has been exceeded. If the allowable attempt count is determined to not be exceeded, the recovery key generation process 900 ends. If it is determined that the allowable attempt count is exceeded, user password access is locked out, at 928, and the recovery key generation process 900 ends. )						Therefore, it would have been obvious to one of ordinary skill in the art before the 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gould in view of Sabbouh, Knapp, Adams and US 20130272318 A1 SWINKELS; Gerard L. et al. (Swinkels)
 Regarding claim 5, the combination of Gould, Sabbouh, Adams and Knapp teach  The method of claim 4, wherein indexing the data in the records under the set of keys further comprises: generating the values of the first key based a container name for a container associated with the job … and a container ID for the container. ( Gould [0132] In some examples, a level of granularity of a record is one event for one subscriber (e.g., user) for one chart. As such, the system described herein extracts (e.g., from audit files in database 112) a sequence of audit records that corresponds to one event for one subscriber for one chart. This example, the events occur sequentially. Additionally, the audit records for each event are stored sequentially in database 112 (e.g., in a file in database 112). Using the extracted audit records, the sytem generates a record that has a multiple key fields, e.g., including, an event type field, a subscriber ID field, a timestamp field, a chart instance ID field, and so forth. In some example, a first audit record in the sequence includes values for these multiple key fields. The system uses these included values in generating the new record.[0186] In this example, the system generates ICFF record 348 that include the keys fields, e.g., from audit records 322, 324. The contents of audit records 326, 328, 330, 332, 334, 336, 338, 340, 342, 344, 362, 364 and the contents of audit records 322, 324 that are not included in ICFF record 348 are included in data block 350. The system stores ICFF record 348 and data block 350 in database 346. In this example, database 346 stores index 352 and ICFF record 348 is indexed in index 352 by the following fields ...) --- (Sabbouh [0068] In an example embodiment, the index manager 72 may be used to designate the data design associated with the key value store 92 and the text index 93. In this regard, the index manager 72 may design data for the key value store 92 specifying the keys and the values in the key value store 92, and may design a service definition file specifying the fields in the text index 93. In an example embodiment, the index manager 72 may utilize at least two data designs to specify the format of an incarnation number of the container (Swinkels [0022] Another SNC attribute is an incarnation number. The incarnation number may indicate how many times an SNC has been instantiated in network 10. The incarnation number may increase every time an SNC gets moved to use a different link's bandwidth. Another SNC attribute may be a call start time. A call start time may include a time a call was first put into service. For example, a call start time may have an incarnation of 1 when the SNC is first put into service. Another SNC attribute or characteristic may be a call age. A call age may be the difference between a current time and a call start time. An expected call duration characteristic may indicate the amount of time a call is expected to last)						Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Swinkels methods in order to further enhance the efficiency of the system (Swinkels  [0004] The management of bandwidth in a network includes allocating available bandwidth efficiently by taking into consideration the different types of 
Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gould in view of Sabbouh, Knapp and US 20110029484 A1; Park; Hoyong et al. (hereinafter Park).
Regarding claim 6, the combination of Gould, Sabbouh, and Knapp teach The method of claim 1, wherein indexing the data in the records under the set of keys further comprises: generating a value of the second key … an error type of an error in the stream-processing system. ( Gould [0132] In some examples, a level of granularity of a record is one event for one subscriber (e.g., user) for one chart. As such, the system described herein extracts (e.g., from audit files in database 112) a sequence of audit records that corresponds to one event for one subscriber for one chart. This example, the events occur sequentially. Additionally, processes based on a stack trace (Park [0065] whether read or write locked, stack trace CEP_TABLE 181 - Table creation 1 - Table creation text and 182 - Table update corresponding activities (creation, 183 - Table deletion update, deletion) 2 - Table ID, referenced queries, whether table is silent, push 
Regarding claim 7, the combination of Gould, Sabbouh, Park and Knapp teach The method of claim 6, wherein indexing the data in the records under the set of keys further comprises: generating the value of the second key based on a job in the stream- processing system and a container associated with the job. (Gould [0132] In some examples, a level of granularity of a record is one event for one subscriber (e.g., user) for one chart. As such, the system described herein extracts (e.g., from audit files in database 112) a sequence of audit records that corresponds to one event for one subscriber for one chart. This example, the events occur sequentially. Additionally, the audit records for each event are stored sequentially in database 112 (e.g., in a file in database 112). Using the extracted audit records, the sytem generates a record that has a multiple key fields, e.g., including, an event type field, a subscriber ID field, a timestamp field, a chart instance ID field, and so forth. In some example, a first audit record in the sequence includes values for these multiple key fields. The system uses these included values in generating the new record.[0186] In this example, the system generates ICFF record 348 that include the keys fields, e.g., from audit records 322, 324. The contents of audit records 326, 328, 330, 332, 334, 336, 338, 340, 342, 344, 362, 364 and the contents of audit records 322, 324 that are not included in ICFF record 348 are included in data block 350. The system stores ICFF record 348 and data block 350 in database 346. In this example, database 346 stores index 352 and ICFF record 348 is indexed in index 352 by the following fields ...) --- (Sabbouh [0068] In an example embodiment, the index manager 72 may be used to designate the data design associated with the key value store 92 and the text index 93. In this regard, 
Regarding claim 8, the combination of Gould, Sabbouh, and Knapp teach The method of claim 7, wherein indexing the data in the records under the set of keys further comprises: mapping the value of the second key to timestamps representing occurrences of the error for the job and the container. (Knapp [0063] If the first cache entry is not empty, headercap 202 determines 254 if the current packet's CRC matches the first cache entry's CRC. If it matches, then the current packet header is considered to be of like-kind to the packet header(s) represented by this cache entry, so the counter is incremented 256, the length is increased by the size of the packet header, and the latest packet header timestamp is updated with the timestamp of the current packet header. Before this happens, the packet counter is checked 258 for an overflow condition. If incrementing the counter would cause an overflow, the cache entry is written 260 to disk, the count and length 
Regarding claim 9, the combination of Gould, Sabbouh, and Knapp teach The method of claim 6, wherein indexing the data in the records under the set of keys further comprises: mapping the value of the second key to the earliest timestamp, the latest timestamp, and error attributes of the error. ( Gould [0132] In some examples, a level of granularity of a record is one event for one subscriber (e.g., user) for one chart. As such, the system described herein extracts (e.g., from audit files in database 112) a sequence of audit records that corresponds to one event for one subscriber for one chart. This example, the events occur sequentially. Additionally, the audit records for each event are stored sequentially in database 112 (e.g., in a file in database 112). Using the extracted audit records, the sytem generates a record that has a multiple key fields, e.g., including, an event type field, a subscriber ID field, a timestamp field, a chart instance ID field, and so forth. In some example, a first audit record in the sequence includes values for these multiple key fields. The system uses these included values in generating the new record.[0186] In this example, the system generates ICFF record 348 that include the keys fields, e.g., from audit records 322, 324. The contents of audit records 326, 328, 330, 332, 334, 336, 338, 340, 342, 344, 362, 364 and the contents of audit records 322, 324 that are not included in ICFF record 348 are included in data block 350. The system stores ICFF record 348 and data block 350 in database 346. In this example, database 346 stores index 352 and ICFF record 348 is indexed in index 
Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gould in view of Sabbouh, Knapp, Park and Adams.
Regarding claim 17, the combination of Gould, Sabbouh, and Knapp teach The system of claim 15, wherein indexing the data in the records under the set of keys comprises: generating a first value of the first key based on at least one of a job ID of a job in the stream-processing system, an instance ID of an instance of the job, and ( Gould [0132] In some examples, a level of granularity of a record is one event for one subscriber (e.g., user) for one chart. As such, the system described herein extracts (e.g., from audit files in database 112) a sequence of audit records that corresponds to one event for one subscriber for one chart. This example, the events occur sequentially. Additionally, the audit records for each and generating a second value of the second key … and an error type of the error in the stream-processing system. ( Gould [0132] In some examples, a level of granularity of a record is one event for one subscriber (e.g., user) for one chart. As such, the system described herein extracts (e.g., from audit files in database 112) a sequence of audit records that corresponds to one event for one subscriber for one chart. This example, the events occur sequentially. Additionally, the audit records for each event are stored sequentially in database 112 (e.g., in a file in database 112). Using the extracted audit records, the system generates a record that has a multiple key fields, e.g., including, an event type field, a subscriber ID field, a timestamp field, a chart instance ID field, and so forth. In some example, a first audit record in the sequence includes values for these multiple key fields. The system uses these included values in generating the new record.[0186] In this example, the system generates ICFF record 348 that include the keys fields, e.g., from audit records 322, 324. The contents of audit records 326, 328, 330, 332, 334, 336, 338, 340, 342, 344, 362, 364 and the contents of audit records 322, 324 that are not included in ICFF record 348 are included in data block 350. The system stores ICFF record 348 and data block 350 in database 346. In this example, database 346 stores index 352 and ICFF record 348 is indexed in index 352 by the following fields ...) --- (Knapp [0094] More specifically, system 130 contains a detection algorithm that performs anomaly detection at regular time intervals against all conversations tracked during that interval and outputs relevant security events to based on a number of attempts (Adam [0110] After incrementing the attempt count, at 924, a determination is made in an example, at 926, as to whether the allowable attempt count has been exceeded. If the allowable attempt count is determined to not be exceeded, the recovery key generation process 900 ends. If it is determined that the allowable attempt count is exceeded, user password access is locked out, at 928, and the recovery key generation process 900 ends. )						Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Adams in order to help improve the security of the system ( Adams [0022] The diversifier value improves protection against trying to decrypt data on a device that is different from the device that encrypted the data, since that diversifier value used for encryption is not available to that different device. In an example, the hardware random number generator also generates a salt value that is used for master key protection operations. The salt value in an example is stored in the secure container and is not available to the general operating system [0023] In some examples, each iteration of functions to access, maintain, or perform other operations associated with maintaining the master key, execute all instructions in the processes based on a stack trace (Park [0065] whether read or write locked, stack trace CEP_TABLE 181 - Table creation 1 - Table creation text and 182 - Table update corresponding activities (creation, 183 - Table deletion update, deletion) 2 - Table ID, referenced queries, whether table is silent, push source (or not), table creation text 3 - Reference count, whether read or write locked CEP_WINDOW 201 - Window creation 1 - Window creation/deletion 202 - Window deletion activity and context 2 - Implementation class name, destination queries along with window name 3 - Reference count, whether read or write locked CEP_USERFUNCTION 221 - User function creation 1 - User function creation text, 222 - User function deletion implementation class name 2 - Function ID, destination queries, creation text 3 - Reference count, whether read or write locked CEP_VIEW 241 - Creation of view 1 - Associated query information 242 - Deletion of view and view creation or deletion 2 - View ID, query ID, destination queries, query information 3 [0082] FIG. 6 illustrates a example log record 600 that may be generated per block 512 of process 500 according to an embodiment of the present invention. In this particular example, log record 600 was generated upon the 
Regarding claim 18, the combination of Gould, Sabbouh, Adam, Park and Knapp teach The system of claim 17, wherein indexing the data in the records under the set of keys further comprises: mapping the first value of the first key to a health metric for the job, container IDs for containers associated with the job, and job attributes of the job; (Gould [0108] Referring to FIG. 2E, diagram 29e illustrates a starting state of flowchart 32 in which an audit record is generated upon execution of start node 32a. In particular, start node 32a represents a data processing component that is configured to generate audit record 32i, e.g., when flowchart 32 is in a state in which start node 32a is being executed--as shown in this example. Generally, an audit record (or also called "log record") includes a data item (e.g., a structured item of data) that specifies a node that is traversed (and/or a data processing component that is executed) in processing a data record or an event and and mapping the value of the second key to at least one of timestamps representing occurrences of the error and error attributes of the error. ( Gould [0132] In some examples, a level of granularity of a record is one event for one subscriber (e.g., user) for one chart. As such, the system described herein extracts (e.g., from audit files in database 112) a sequence of audit records that corresponds to one event for one subscriber for one chart. This example, the events occur sequentially. Additionally, the audit records for each event are stored sequentially in database 112 (e.g., in a file in database 112). Using the extracted audit records, the sytem generates a record that has a multiple key fields, e.g., including, an event type 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gould in view of Sabbouh, Knapp and US 20160147812 A1; ANDREI; Mihnea et al. (hereinafter Andrei)
Regarding claim 12, the combination of Gould, Sabbouh, and Knapp teach The method of claim 1, wherein outputting the indexed data comprises: identifying a subset of the indexed data with a value of the latest timestamp ( Andrei [0048] For transactions where row state 212 is set to "check CTS", a read thread compares a thread read timestamp to a timestamp stored in CTS 208. For transactions where row state 212 is set to "check CTS and DTS", a read thread compares the thread read timestamp to CTS 208 and DTS 210. For example, if the thread read timestamp is less than the commit timestamp stored in the CTS 208, the read thread began executing before a row associated with the CTS 208 was committed and the row would not be visible to the read thread. In another example, if the thread read timestamp of a read thread is greater than the commit timestamp, the read thread began executing after the write thread committed the row, and the row is visible to the read thread. In another example, if the thread read timestamp is less than DTS 210, the read thread began executing before a row associated with DTS 210 was destroyed and committed, and the row would be visible to the read thread. In another example, if the thread read timestamp of a read thread is greater than the commit timestamp, the read thread began executing after the write thread committed the row, and the row would be invisible to the read thread. )					The combination lack explicitly teaching timestamp that is greater than a last write time of the indexed data to a data store; and writing the subset of indexed data timestamp that is greater than a last write time of the indexed data to a data store; and writing the subset of indexed data to the data (Andrei [0048] For transactions where row state 212 is set to "check CTS", a read thread compares a thread read timestamp to a timestamp stored in CTS 208. For transactions where row state 212 is set to "check CTS and DTS", a read thread compares the thread read timestamp to CTS 208 and DTS 210. For example, if the thread read timestamp is less than the commit timestamp stored in the CTS 208, the read thread began executing before a row associated with the CTS 208 was committed and the row would not be visible to the read thread. In another example, if the thread read timestamp of a read thread is greater than the commit timestamp, the read thread began executing after the write thread committed the row, and the row is visible to the read thread. In another example, if the thread read timestamp is less than DTS 210, the read thread began executing before a row associated with DTS 210 was destroyed and committed, and the row would be visible to the read thread. In another example, if the thread read timestamp of a read thread is greater than the commit timestamp, the read thread began executing after the write thread committed the row, and the row would be invisible to the read thread. )				Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Andrei in order to increase the efficiency of the system (Andrei [0002] Data frequently changes in rows of tables of a database management system. Concurrency control (CC) protocols are designed to maintain consistency during 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165